DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks filed November 23, 2020, with respect to the rejections of claims 1-3, 5-7, 9-11 and 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection regarding Claims 10-11 and 13 has been made in view of 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of statically verifying source code. 
The limitations of Independent Claim 10 which recite steps of constructing time slices, determining power-gating times, computing power-gating times, determining differences, selecting power-gateable windows and inserting predicted power-gating instructions as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “inserting, with a compiler, predicted power-gating instructions” language in Claim 10, “inserting” in the context of this claim encompasses the user manually inserting instructions in to computer code. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, Claim 10 only recites a method of generating power-gating computer code and the computer components are recited at a high-level of generality (i.e., the use a compiler for inserting instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Claim 11 recites a further step of turning a component on/off according to the predicted power-gating instructions. These additional claim elements do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, as this step merely recites the well-known outcome which results from executing the previously claimed power-gating instructions.
Claim 13 recites a further step of estimating the energy consumption of a time slice using a plurality of time-slice and power-gating related information. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation using one or more mathematical calculations, thus reciting a mathematical concept abstract idea. These additional claim elements do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
This above-described judicial exceptions in Claims 10-11 and 13 are not integrated into a practical application. The computer components are recited at a high-level of generality (i.e., the use a compiler for inserting instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additionally recited elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the additional steps of turning a component on/off according to the predicted power-gating instructions and estimating the energy consumption of a time slice using a plurality of time-slice and power-gating related information do not further aid in integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 10-11 and 13 are not patent eligible.

Allowable Subject Matter
Claims 1-3, 5-7, 9 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method of generating power-gateable computer code.  More specifically, the claims recite a plurality of steps necessary to generate said power-gateable computer code, including the novel step of computing a power-gating time for a specific time slice as a product of probability that a component will be turned off, for each thread executing during the specific time slice, during the specific time slice and duration of the specific time slice, wherein the probability of the component to be turned-off is computed as a series production of all the individual probabilities of each thread executing during the specific time slice to turn-off the component for said each thread.  The prior art does not teach or render obvious this specific method of computing power-gating times.  The previously cited prior art teaches various methods and systems for generating power-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOANNE G MACASIANO/Examiner, Art Unit 2194